        Case 2:14-cv-02247-LMA-DMD Document 49 Filed 10/22/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA,                                            CIVIL ACTION
ex rel, TRACI MCNEIL

VERSUS                                                                   No. 14-2247

TARUN JOLLY, ET AL.                                                      SECTION I

                       AMENDED ORDER OF DISMISSAL

         Considering the unopposed motion 1 by the United States and the relator to

amend the order2 of dismissal,

         IT     IS    ORDERED         that      the        motion   is   GRANTED.

IT IS FURTHER ORDERED that as to the relator, the False Claims Act

(“FCA”) claims against defendants UTC Laboratories, LLC a/k/a RenRX, and Tarun

Jolly, M.D. are DISMISSED WITH PREJUDICE, except with respect to: 1) the

request by relator for attorney’s fees, expenses, and costs pursuant to 31 U.S.C. §

3730(d)(1); and 2) the claim by relator under 31 U.S.C. §§ 3730(b)(5), 3730(d), and

3730(e)(3) to a share of the proceeds of the settlement.

         IT IS FURTHER ORDERED that as to the United States, the claims under

the FCA against defendants UTC Laboratories, LLC a/k/a RenRX, and Tarun Jolly,

M.D. are DISMISSED WITH PREJUDICE with respect to the Covered Conduct

released in the Settlement Agreement and DISMISSED WITHOUT PREJUDICE

with respect to any other claims.



1   R. Doc. No. 48.
2   R. Doc. No. 47.


                                          1
     Case 2:14-cv-02247-LMA-DMD Document 49 Filed 10/22/19 Page 2 of 2



      IT IS FURTHER ORDERED that the remaining claims under the FCA

against the remaining defendants are voluntarily DISMISSED by the relator and

with the consent of the United States.

      IT IS FURTHER ORDERED that the Court retains jurisdiction for all

purposes, including enforcing the settlement entered into by the parties and resolving

any attorney’s fees and costs and relator share issues.

      New Orleans, Louisiana, October 22, 2019.




                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                          2
